DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5 & 9  is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 1105154.
 Although the claims at issue are not identical, they are not patentably distinct from each other because, As Per Claim 1 of in the instant application, US Patent No. 1105154 discloses: 
An electrically operated aerosol-generating system [Claim 14”… An electrically operated aerosol-generating system…”], comprising: 
an aerosol-generating device [Claim 14; “…an aerosol-generating device…”]; 
an aerosol-forming cartridge comprising at least one aerosol-forming substrate [Claim 14; “…an aerosol-forming cartridge comprising a base layer and at least one aerosol-forming substrate provided on the base layer, the base layer and the at least one aerosol-forming substrate being flat and being disposed parallel to each other…”], the aerosol-forming cartridge being at least partially received within the aerosol-generating device [Claim 14; “…the aerosol-forming cartridge being at least partially receivable within the aerosol-generating device…”];
 at least one electric heater configured to heat the at least one aerosol-forming substrate [Claim 14; “…at least one electric heater configured to heat the at least one aerosol-forming substrate…” ] ; 
at least one air inlet and at least one air outlet [Claim 14; “…at least one air inlet and at least one air outlet…”]; and
 an air flow channel extending between the at least one air inlet and the at least one air outlet, the air flow channel being in fluid communication with the aerosol-forming substrate, wherein the air flow channel has an internal wall surface on which one or more flow disturbing devices are disposed, the flow disturbing devices being arranged to create a turbulent boundary layer in a flow of air drawn through the air flow channel [Claim 14; “…an air flow channel extends between the at least one air inlet and the at least one air outlet, the air flow channel being in fluid communication with the at least one aerosol-forming substrate…wherein the air flow channel has an internal wall surface on which one or more flow disturbing devices are disposed, the flow disturbing devices being arranged to create a turbulent boundary layer in a flow of air drawn through the air flow channel…”]
As Per Claim 2-3, 5 & 9, the claim(s) recites limitations which Claim 1 of U.S. Patent 11051545 discloses 
As demonstrated, U.S. Patent No. 11051545, reads on Claim 1-3, 5 & 9 of the instant application, and thus, the examined application claim is anticipated by the reference claim(s). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 aerosol generating device in claim 1; and 
flow disturbing devices in claim 1;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Aerosol generating device is being interpreted as being a device that interacts with an aerosol forming cartridge and a heater to generate an aerosol. [Par. 11]
Flow disturbing devices is being interpreted as being one or more dimples or undulations [Par. 18]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens (EP 2319334) in view of Shikani (US 2012/0152239) 
As Per Claim 1, Thornes discloses an electrically operated aerosol-generating system [abstract], comprising: 
an aerosol-generating device [Fig. 3a, #303]; 
an aerosol-forming cartridge [Fig. 3a, #301] comprising at least one aerosol-forming substrate [Fig. 3a, #I below; Par. 4; “…a capillary wick for holding liquid…”; the examiner is interpreting the wick as being the aerosol forming substrate], the aerosol-forming cartridge [Fig. 3a, #301] being at least partially received within the aerosol-generating device [Fig. 3, #303]; 
at least one electric heater [refer to annotated Fig. 3a, #II below; the examiner is interpreting the heating coil as being the electric heater] configured to heat the at least one aerosol-forming substrate [Fig. 1, #117; Par. 40; “…the at least one heater comprises a coil of wire at least partially surrounding the capillary wick. In that embodiment, preferably the wire is a metal wire. Even more preferably, the wire is a metal alloy wire. The coil may extend fully or partially along the length of the capillary wick. The coil may extend fully or partially around the circumference of the capillary wick. In a preferred embodiment, the coil is not in contact with the capillary wick. This allows the heating coil to heat the capillary wick but reduces wastage by not vaporizing more liquid than necessary. …”], at least one air inlet [Fig. 3a, #III below] and at least one air outlet [Fig. 3a, #IV]; and 
an air flow channel [Fig. 3a, #305] extending between the at least one air inlet [Fig. 3a, #III below] and the at least one air outlet [Fig. 3a, #IV], the air flow channel [Fig. 3a, #305] being in fluid communication with the aerosol-forming substrate [Fig. 1, #117; Par. 68; “…The channels 305 direct the air flow generally in the direction of the longitudinal axis of the housing initially, then diagonally towards the capillary wick and heating coil. In this embodiment, the liquid cartridge…”] , 
wherein the air flow channel has an internal wall surface [Fig. 3a, #B] on which one or more guides are disposed [Par. 71; “…The guides provided by insert 301 channel the air flow so as to concentrate air flow onto the wick and heating element and so as to increase turbulence….”], the guides being arranged to create a turbulent boundary layer in a flow of air drawn through the air flow channel. [Par. 71; “…The guides provided by insert 301 channel the air flow so as to concentrate air flow onto the wick and heating element and so as to increase turbulence….”]

    PNG
    media_image1.png
    693
    1132
    media_image1.png
    Greyscale

Thornes does not disclose flow disturbing devices. 
Shikani, much like Thornes, pertains to a device for producing a turbulent flow. [Claim 5] 
Shikani discloses a flow disturbing device. [Claim 5;”… a dimple is formed centrally on the domed frontal wall, the dimple producing turbulence in movement of air within the housing.…”] 
Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the guides as taught by Thornes in view of the flow disturbing devices as taught by Shikani to further include flow disturbing devices to ensure good heat transfer of the air. [Par. 73]
As Per Claim 2, Thornes discloses all limitations of the invention except wherein the one or more flow disturbing devices comprise one or more dimples or undulations on the internal wall surface.
Shikani, much like Thornes, pertains to a device for producing a turbulent flow. [Claim 5] 
Shikani discloses the one or more flow disturbing devices comprise one or more dimples [Fig. 28, #56]  or undulations on the internal wall surface. [Fig. 28, #46; Par. 73; “…A dimple 56 formed centrally, interiorly of the domed frontal wall 46 is an effective means to produce turbulence…”]
Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the guides as taught by Thornes in view of substituting the guides as being a dimple as taught by Shikani to further include wherein the one or more flow disturbing devices comprise one or more dimples or undulations on the internal wall surface to it ensure good heat transfer of the air. [Par. 73]
As Per Claim 4, Thornes and Shikani disclose all limitations of the invention except wherein the one or more dimples or undulations have a number average maximum depth of from 15 percent to 80 percent of the thickness of the air flow channel.
However, Shikani discloses one or more dimples [Fig. 28, #56] having a diameter [Fig. 28, #A] against a thickness of an air flow channel [Par. 73; “…The effectiveness of the present invention is enhanced by producing nonlinear turbulent air flow within the housing. A dimple 56 formed centrally, interiorly of the domed frontal wall 46 is an effective means to produce turbulence (FIGS. 26-28). The turbulence assures good humidification and heat transfer of the air as it passes through the filter….”]

    PNG
    media_image2.png
    563
    721
    media_image2.png
    Greyscale

Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
Considering that Shikani contemplates the benefits of having dimples to create an effecitve turbulent stream of flow [Par. 73], it would, therefore,  would have been obvious to one with ordinary skill in the art to modify the teachings of the dihedral angle as taught by Evangelista and Herselman to further include t wherein the one or more dimples or undulations have a number average maximum depth of from 15 percent to 80 percent of the thickness of the air flow channel for the benefits of by creating the turbulent flow, it ensures good heat transfer of the air [Par. 73] as it is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranged by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)
As Per Claim 7, Thorens discloses the air flow channel comprises a diffuser section [Fig. 8a, #4807] in which a flow area of the air flow channel [Fig. 8a ,#805] is increased in a downstream direction from the air inlet [Fig. 8a, #A below] to the air outlet. [Fig. 8a, #B below] 

    PNG
    media_image3.png
    474
    766
    media_image3.png
    Greyscale



As Per Claim 8, Thornes does not explicitly disclose wherein a maximum cross-sectional area of the at least one air inlet is between 1 percent and 40 percent of a maximum cross-sectional area of the diffuser section.
However, Thornes discloses a cross-sectional area of the inlet [Fig. 8, #A] is at least 1 percent of the cross section of the diffuser section [Fig. 8a, #807; as shown In the figure, the inlet (A) is at least 1 percent of the cross sectional area of the diffuser (807); Par. 104; “…The impactor provides guides for channelling the air flow away from the capillary wick and heating coil and towards the air outlet. The impactor 807, in conjunction with the housing inside walls, also defines the aerosol forming chamber 802. The air flow is directed away from the capillary wick and heating coil in the radial direction in downstream channels 809, that is to say, substantially perpendicular to the longitudinal axis of the housing. The impactor 807 allows larger aerosol particles to be trapped on its upstream side….”]
Thornes discloses the benefits of the diffuser section in that it is able to allow larger aerosol particles to be trapped upstream to direct the air flow towards the air outlet. [Par. 104]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
Considering that Thornes contemplates the benefits of shaping the aerosol cartridge and wick to increase turbulence [Par. 71], it would, therefore, would have been obvious to one with ordinary skill in the art to modify the teachings of the cross section of the air inlet as taught by Thornes to further include wherein a maximum cross-sectional area of the at least one air inlet is between 1 percent and 40 percent of a maximum cross-sectional area of the diffuser section to better direct the  airflow to the outlet [Par. 104], as it is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranged by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)
As Per Claim 9, Thornes discloses wherein the aerosol-forming cartridge [Fig.3a, #3a] further comprises a base layer [refer to annotated Fig. 3, #A below] and the at least one aerosol-forming substrate [refer to annotated Fig. 3a, #I below] is disposed on the base layer. [annotated Fig. 3, #A below]

    PNG
    media_image4.png
    573
    936
    media_image4.png
    Greyscale


As Per Claim 10, Thornes discloses wherein the base layer [Fig. 3, #A below] and the at least one aerosol-forming substrate  [refer to annotated Fig. 3a, #I below] are arranged substantially parallel to each other. [Fig. 3, #A & #B below]

    PNG
    media_image5.png
    603
    984
    media_image5.png
    Greyscale

Thornes does not explicitly disclose wherein each of the base layer and the at least one aerosol-forming substrate has a thickness to width ratio of between 1:2 and 1:20. 
However, Thornes discloses the base layer [Fig. 3a, #A below] and the aerosol forming susbtrate [Fig. 3a, #I below] having a thickness and width as shown in the annotated Figure 3a below. 
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
Considering that Thornes contemplates the benefits of shaping the aerosol cartridge and wick to increase turbulence [Par. 71], it would have, therefore, been obvious to one with ordinary skill in the art to modify the thickness to width ratio of the base layer and aerosol forming substrate as taught by Kransov through routine optimization to have each of the base layer and the at least one aerosol-forming substrate has a thickness to width ratio of between 1:2 and 1:20 to increase turbulence, as it is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranged by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)
As Per Claim 11, Thornes discloses wherein the aerosol-forming cartridge further comprises a top cover [refer to annotated Fig. 3a, #V below] overlying the at least one aerosol-forming substrate [refer to annotated Fig. 3a, #I below] and secured to the base layer [refer to annotated Fig. 3a, #A below], and
 wherein the air flow channel [Fig. 3a, #305] is at least partially defined between the top cover [refer to annotated Fig. 3a, #V below] and the base layer  [refer to annotated Fig. 3a, #A below] so that the at least one aerosol-forming substrate [Fig. 3a, #I below] is in fluid communication with the air flow channel. [Fig. 3a, #305; Par. 68; “…The removable insert 301 includes channels 305 for channelling the air flow between the air inlet and the capillary wick and heating coil. The channels 305 extend in the direction of the longitudinal axis of the housing at their upstream end, then taper inward at their downstream end….”]

    PNG
    media_image6.png
    693
    1132
    media_image6.png
    Greyscale


As Per Claim 12, Thornes discloses wherein the internal wall surface [Fig. 3a, #B below] which the one or more guides are disposed [Par. 71; “…The guides provided by insert 301 channel the air flow so as to concentrate air flow onto the wick and heating element and so as to increase turbulence. This decreases the particle size of the aerosol inhaled by a user….”] is at least partially formed by the top cover [Fig. 3a, #V]. 
    PNG
    media_image7.png
    693
    1132
    media_image7.png
    Greyscale


Thornes does not disclose flow disturbing devices. 
Shikani, much like Thornes, pertains to a device for producing a turbulent flow. [Claim 5] 
Shikani discloses a flow disturbing device. [Claim 5;”… a dimple is formed centrally on the domed frontal wall, the dimple producing turbulence in movement of air within the housing.…”] 
Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the guides as taught by Thornes in view of adding the flow disturbing devices as taught by Shikani to further include flow disturbing devices to ensure good heat transfer of the air. [Par. 73]
As Per Claim 13, Thornes discloses wherein the aerosol-generating device comprises a wall [Fig. 3a, #303] overlying the at least one aerosol-forming substrate [refer to annotated Fig. 3a, #I below] and the base layer [refer to annotated Fig. 3a, #A below] when the aerosol-forming cartridge [Fig. 3a, #301] is inserted into the aerosol-generating device [Fig. 3a, #300; Par. 72; “…. The guides upstream of the capillary wick and heating coil may be formed as one or more removable portions (insert 301, as shown) or alternatively as an integral part of the assembly or as a combination of both. Similarly, the guides downstream of the capillary wick and heating coil may be formed as one or more removable portions or alternatively as an integral part of the assembly (shaped housing inside walls 303, as shown) or as a combination of both. Any number of channels 305 may be formed in the insert 301….”], and wherein the air flow channel [Fig. 3a, #305]  is at least partially defined between the aerosol-generating device wall [Fig. 3a, #303] and the base layer [Fig. 3a, #A below] so that the at least one aerosol-forming substrate [Fig. 3a, #I below] is in fluid communication with the air flow channel [Fig. 3a, #305; Par. 72; “.... The guides upstream of the capillary wick and heating coil may be formed as one or more removable portions (insert 301, as shown) or alternatively as an integral part of the assembly or as a combination of both. Similarly, the guides downstream of the capillary wick and heating coil may be formed as one or more removable portions or alternatively as an integral part of the assembly (shaped housing inside walls 303, as shown) or as a combination of both. Any number of channels 305 may be formed in the insert 301….”] 

    PNG
    media_image8.png
    693
    1132
    media_image8.png
    Greyscale


As Per Claim 14, Thornes discloses wherein the internal wall surface [Fig. 3a, #B below] on which the guides are disposed [Par. 71; “…The guides provided by insert 301 channel the air flow so as to concentrate air flow onto the wick and heating element and so as to increase turbulence. This decreases the particle size of the aerosol inhaled by a user….”] is at least partially formed by the aerosol-generating device wall [Fig. 3a, #303].
Thornes does not disclose flow disturbing devices. 
Shikani, much like Thornes, pertains to a device for producing a turbulent flow. [Claim 5] 
Shikani discloses a flow disturbing device. [Claim 5;”… a dimple is formed centrally on the domed frontal wall, the dimple producing turbulence in movement of air within the housing.…”] 
Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the guides as taught by Thornes in view of the flow disturbing devices as taught by Shikani to further include flow disturbing devices to ensure good heat transfer of the air. [Par. 73]
As Per Claim 15, Thornes and Shikani discloses all limitations of the invention except wherein the flow disturbing devices occupy from 30% to 100% of the internal wall surface area.
However, Shikani discloses a flow disturbing device [Fig. 28, #56 below] occupying an internal wall surface area. [Fig. 28, #46]
Shikani discloses the benefits of the dimple in the by creating a turbulent pattern, it ensures good heat transfer of the air. [Par. 73]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
Considering that Shikani contemplates the benefits of having dimples to create an turbulent flow [Par. 73], it would, therefore,  would have been obvious to one with ordinary skill in the art to modify the teachings of the flow guides having dimples as taught by Thornes and Shikani to further include the wherein the flow disturbing devices occupy from 30% to 100% of the internal wall surface area for the benefits of ensuring good heat transfer of the air [Par. 73] as it is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranged by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)
As Per Claim 17, Thrones discloses wherein the at least one electric heater [Fig. 1, #119; Par. 39; “…The at least one heater preferably comprises an electrical heating element…”] is provided in the aerosol-generating device [Fig. 1, #100].
As Per Claim 18, Thornes discloses wherein the at least one electric heater is a removable heater configured to be inserted into and removed from the aerosol-generating device. [Par. 83; “…The guides upstream of the capillary wick and heating coil may be formed as one or more removable portions (insert 501, as shown) or alternatively as an integral part of the housing or as a combination of both….”]	As Per Claim 19, Thornes discloses wherein the removable heater is separate from the aerosol-generating device and the aerosol-forming cartridge. [Par. 83; “…The guides upstream of the capillary wick and heating coil may be formed as one or more removable portions (insert 501, as shown) or alternatively as an integral part of the housing or as a combination of both….” The prior art explicitly discloses that the heater can be a separate removable portion, thus making it separate from the aerosol-generative device and the aerosol forming cartridge.
As Per Claim 20, Thornes wherein the at least one electric heater Fig. 3a, #II below] forms part of the aerosol-forming cartridge [Fig. 3a, #301].

    PNG
    media_image9.png
    693
    1132
    media_image9.png
    Greyscale


Claim(s) 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens (EP 2319334) in view of Shikani (US 2012/0152239) in further view of Tarao (US 2013/0331205)
As Per Claim 3, Thorens and Shikani discloses all limitations of the invention except wherein the dimples or undulations have a number average maximum depth of from 0.3 mm to 0.8 mm.
Tarao, much like Thorens and Shikani, pertains to a device containing dimples to facilitate turbulent flow.  [Par. 8] 
Tarao discloses the dimples or undulations have a number average maximum depth of from  0.3 mm to 0.8 mm. [Par. 89; “….the depth Dp of each dimple 114 is preferably 0.05 mm or more, more preferably 0.08 mm or more, and even more preferably 0.10 mm or more…; the recited limitations indicates a range that overlaps which is claimed, therefore reading on said limitation (see MPEP § 2144.05)].
Tarao discloses that the benefits of having the dimples at these dimensions is to efficiently disturb the air flow. [Par. 8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the depth of the dimples as taught by Thorens and Shikani in view of the dimensions given for the depth of dimples as taught by Tarao to further wherein the dimples or undulations have a number average maximum depth of from 0.3 mm to 0.8 mm to efficiently disturb the air flow. [Par. 8]
As Per Claim 5, Thornes and Shikani discloses all limitations of the invention wherein the one or more flow disturbing devices comprise a plurality of dimples on the internal wall surface.
Tarao, much like Thorens and Shikani, pertains to a device containing dimples to facilitate turbulent flow.  [Par. 8]
Tarao discloses the one or more flow disturbing devices comprise a plurality of dimples [Fig. 1, #114] 
Tarao discloses that the benefits of having the dimples at these dimensions is to efficiently disturb the air flow. [Par. 8] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the guides and the dimple as taught by Thornes and Shikani in view of adding the plurality of dimples as taught by Tarao  to further include  wherein the one or more flow disturbing devices comprise a plurality of dimples on the internal wall surface to to efficiently disturb the air flow. [Par. 8]
As Per Claim 6, Thorens and Shikani discloses all limitations of the invention except the plurality of dimples have a number average maximum depth of from 3 mm to 6 mm.
Tarao, much like Thorens and Shikani, pertains to a device containing dimples to facilitate turbulent flow.  [Par. 8]
Tarao discloses the plurality of dimples [Fig. 1, #114] have a number average maximum depth of from 3 mm to 6 mm. [Par. 89; “….the depth Dp of each dimple 114 is preferably 0.05 mm or more, more preferably 0.08 mm or more, and even more preferably 0.10 mm or more…; the recited limitations indicates a range that overlaps which is claimed, therefore reading on said limitation (see MPEP § 2144.05)].
Tarao discloses that the benefits of having the dimples at these dimensions is to efficiently disturb the air flow. [Par. 8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the depth of the dimples as taught by Thorens and Shikani in view of the dimensions given for the depth of dimples as taught by Tarao to further include the plurality of dimples have a number average maximum depth of from 3 mm to 6 mm to efficiently disturb the air flow. [Par. 8]
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens (EP 2319334) in view of Shikani (US 2012/0152239) in further view of Hale (US 2006/0032501)
As Per Claim 16, Thorens and Shikani discloses all limitations of the invention except the at least one aerosol-forming substrate comprises nicotine.
Hale, much like Thorens and Shikani, pertains to an aerosol drug delivery device to vaporize a thin solid film comprising a drug. [abstract] 
Hale discloses the at least one aerosol-forming substrate comprises nicotine. [Par. 99, Lines 6-7] 
Hale discloses the benefits of having the aerosol-forming substrate to comprise nicotine as it directly addresses the craving symptoms associated with the cessation of smoking [Par. 7, Lines 2-3]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the aerosol-forming substrate as taught by Thorens to further include nicotine as taught by Hale to directly address the craving symptoms associated with the cessation of smoking. [Par. 99, Lines 6-7].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761